DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tensioning arm adapted to pivot past a longitudinal axis of the housing by moving the tensioning arm around a side of the housing (claim 25), by moving the tensioning arm over an end of the housing (claim 26), or by moving the tensioning arm into the housing (claim 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the tensioning arm being adapted to pivot past a longitudinal axis of the housing (see Figs. 1 and 2), does not reasonably provide enablement for moving the tensioning arm around a side of the housing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Based on the structure of the housing (shaft 12) and the tensioning arm (tensioning mechanism 16) and how the housing and tensioning arm are connected via body 32 and rod 34, it is unclear how the device would be constructed to enable the tensioning arm to move around a side of the housing as claimed.
Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the tensioning arm being adapted to pivot past a longitudinal axis of the housing (see Figs. 1 and 2), does not reasonably provide enablement for moving the tensioning arm over an end of the housing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Based on the structure of the housing (shaft 12) and the tensioning arm (tensioning mechanism 16) and how the housing and tensioning arm are connected via body 32 and rod 34, it is unclear how the device would be constructed to enable the tensioning arm to move over an end of the housing as claimed.
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the tensioning arm being adapted to pivot past a longitudinal axis of the housing (see Figs. 1 and 2), does not reasonably provide enablement for moving the tensioning arm into the housing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Based on the structure of the housing (shaft 12) and the tensioning arm (tensioning mechanism 16) and how the housing and tensioning arm are connected via body 32 and rod 34, it is unclear how the device would be constructed to enable the tensioning arm to move into the housing as claimed.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 38 recites the limitation "the plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Because claim 31 introduces a plate, the Examiner is interpreting claim 38 as depending from claim 31.
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 39 recites the limitation "the plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Because claim 31 introduces a plate, the Examiner is interpreting claim 39 as depending from claim 31.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 30-32, 36, 38, and 39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pepper (US 5,609,596 A).
Claim 30. Pepper discloses a method of applying a tensioning force to a tether extending along a spinal column, comprising: coupling a tether (64) seated across a bone anchor implanted in bone (see col. 1, ll. 28-33 and col. 1, ll. 41-43) to a tensioning arm (51 for dependent claims 31, 32, 38, and 39; 51and 30 and components connecting 51 to 30 as shown in Fig. 2 for dependent claim 36) pivotally associated with an elongate shaft (16, 17, and 18); and pivoting the tensioning arm from a first side (see Fig. 2 inset) of a longitudinal axis (see Fig. 2 inset) of the elongate shaft to a second side (see Fig. 2 inset) of the longitudinal axis (note that 51 is located on the first side in Fig. 2 and the second side in Fig. 3) to apply a tensioning force to the tether (Figs. 1-7).  
Claim 31. Pepper discloses wherein the tensioning arm is pivotally connected to a plate (30) such that the pivot point of the tensioning arm is offset from the elongated shaft (Figs. 1-7).  
Claim 32. Pepper discloses wherein the plate is moveable longitudinally along an axis of the elongate shaft between proximal and distal positions (see proximal position in Fig. 2 and distal position in Fig. 3) (Figs. 1-7).  
Claim 36. Pepper discloses wherein coupling the tether to the tensioning arm includes threading a portion of the tether through one or more openings (35) formed in the tensioning arm (Figs. 1-7).  
Claim 38. Pepper discloses wherein the plate includes two opposed arms (37 and 38) and the tensioning arm is pivotally connected to the two opposed arms (indirectly pivotally connected via components connecting 51 to 30 as shown in Fig. 2) (Figs. 1-7).  
Claim 39. Pepper discloses wherein the plate is slidably coupled to a rod (16) disposed in the elongate shaft such that the rod guides the plate within the elongate shaft (Figs. 1-7).
[AltContent: connector][AltContent: connector]









Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-24, 28, and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14, respectively, of U.S. Patent No. 9,370,390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  All elements of claims 22-24, 28, and 29 are found in claims 10-14 of the patent.  The difference between the application claims and the patent claims is that the patent claims include more elements (see “decreases a tensioning force” in claim 10 of the patent in comparison to “prevent a tensioning force…from exceeding the threshold force” in claim 22 of the application) and is therefore more specific.  Thus, the invention of the patent claims is in effect a species of the generic invention of the application claims.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Because claims 22-24, 28, and 29 are anticipated by claims 10-14 of the patent, they are not patentably distinct from those claims.

Allowable Subject Matter
Claims 33-35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773